DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 3, 11, 21, 28, 31, 35, and 44) in the reply filed on 12/27/2021 is acknowledged.  The traversal is on the ground that the special technical feature that joins the claims is not in the reference Kotenko et al.  This is not found persuasive because Applicant significantly amended the claims so that the reference to the PCT Application does not apply anymore. In an effort towards compact prosecution, Examiner agrees to consider for examination claims 40-43 together with group II claims. Claims 3, 11, 21, 28, 31, 35, 39-47, 49, 63, 66, 67 and 70 are pending; claims 39, 45-47, 49, 63, 66, 67 and 70 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 3, 11, 21, 28, 31, 35, and 40-44 are currently examined.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, it is unclear how the lg Fc, lg hinge region, and lgCH1 domain are related to a single immunoglobulin.
 As such, the metes and bounds of the claim could not be determined.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 11, 21, 28, 31, 35, and 40-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 

  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
In the instant case, the specification discloses, in table I, 15 fusion proteins comprising 2 sequences of IL-10RA, 15 linker sequences and 10 Ig Hinge/Ig Fc. a soluble portion of an extracellular domain of an IL-10 receptor (i.e. an undisclosed portion of any of the IL-10 receptors -there are 12 IL-10 receptors figured in the NCBI data base- see attached search), an amino acid linker between 10-40 amino acids that comprises any sequence derived from any endogenous human protein, any immunoglobulin (Ig) hinge region (from any species) and finally  any immunoglobulin (Ig) Fc domain from any species. Thus, the breadth of the claims is enormous while Applicant showing possession of a relatively limited number of fusion proteins. 
Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that
"applicant must convey with reasonable clarity to those skilled in the art that, as of the
filing date sought, he or she was in possession of the invention. The invention is, for
purpose of the 'written description' inquiry, whatever is now claimed." (See page 1117).
The specification does not "clearly allow persons of ordinary skill in the art to recognize
that [he or she] invented what is claimed." (See Vas-Cath at page 1116). Adequate
written description requires more than a mere statement that it is part of the invention
 are reference to a potential method of isolating it. The compound itself is required. See
Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 11, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priest et al. (WO 2006084327) 
The reference disclosed SEQ ID NO: 150 human precursor IL-10Rα-GSSNT linker-IgG1 Fc fusion protein. The linker comprises SEQ ID NO: 54 of the instant claim 11.
Thus, the reference anticipated the instant claims 3, 11, and 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, are 28 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.  (Temporal associations between interleukin 22 and the extracellular domains of IL-22R and IL-10R2. Internat. Immunopharmacol., 4, 693-708, 2004) in view of 
Kato et al. (WO2009154995).


(i) a soluble portion of an extracellular domain of an IL-10 receptor;
(ii) an amino acid linker;
(iii) an immunoglobulin (Ig) hinge region; and
(iv) an immunoglobulin (Ig) FC domain;
wherein the linker consists of comprises from about 10 to about 40 amino acid residues. The linker comprises a sequence derived from an endogenous human protein, a cytokine, signaling molecule, immunomodulatory protein, a peptide or a C-terminal portion of an immunoglobulin (lg) CH1.
Li et al. disclosed the construction of fusion proteins comprising the extracellular domains of IL-10R2, fused in-frame via a flexible joining linker to the Fc domain of human lgG1. Mammalian expression vectors were constructed that encode human IL-10R2ECD fused to a linker (AGSGSGSG) and then the hinge-CH2 - CH3 domains of human IgG1. Conditioned media containing the Fc fusion homodimers were prepared using stable CHO lines developed by standard methodologies. CHO lines expressing IL-10R2-Fc were established by transient transfection of the IL-10R2-Fc fusion expression vector in a stable CHO line (p. 694, right col. to p. 695, left col.)
	The difference between Li et al. disclosure and the instant claim is the length of the linker (8 vs. 10-40 amino acid residues).
Kato et al. teaches generation of anti-human Interleukin-10 receptor alpha (IL10Rα) antibodies ([0009]). The reference also discloses a fusion protein comprising the extracellular domain of human IL-10R-α fused to the Fc portion of human IgG1 (see page 57; SEQ ID NO: 4). The antibodies of Kato et al. may comprise linkers, may be inserted between the antibody sequence and the addition (e.g., heterologous functional domain) 
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have used the teachings of Kato et al. (which were underscoring a known and tested procedure in the art) and alter the length of the Li et al. linker and obtain IL10 R fusion proteins with versatile properties with a reasonable expectation of success. This is because a tried and tested procedure would have been used. A skilled artisan would have thus obtained fusion proteins with varied functionalities, in line with what the practitioner desired to use the construct for.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kotenko et al. (WO 2003066002) discloses chimeric receptors comprising the extracellular domain of IL-10R1 linked to the intracellular domain of IFN-γR1 (see page 228).
Hicklin et al. (WO 2018126282) disclosed SEQ ID NO: 24 which is a Mouse IL-10R Fc fusion protein. 
Filaci et al. (WO 2016174575) discloses the expression and purification of fusion proteins comprising human albumin, hinge region of human IgG 1, and extracellular domain of the alpha chain of the human IL-10 receptor (see Examples 2 and 5).
Terai et al. (Human interleukin 10 receptor 1/IgG1-Fc fusion proteins:
immunoadhesins for human IL-10 with therapeutic potential. Cancer Immunol. Immunother. 58, 1307–1317, 2009) discloses the construction of immunoadhesins comprising the extracellular domain of human IL10R1 fused to the hinge and Fc regions of human immunoglobulin G1 (hinge+ CH2 + CH3 domain). 
Priest et al. (U.S. Pub. No. 20090175819) (discloses the production and purification of IL-1 0Ra-Fc fusion protein (see pages 112-113).


Applicant is made aware that SEQ ID NOs: 22-33, 55, 56, and 58 are free of prior art.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647